         Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 1 of 71




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

                                                     )
TBD BREWING LLC (D/B/A                               )
AERONAUT BREWING CO.),                               )
                                                     )
                                                     )
        Plaintiff,                                   )
                                                     )
V.                                                   )       Case No. 1:20-cv-l 0072-WGY
                                                     )
BENJAMIN HOLMES and                                  )
FERMENTATION ARTS BRASSERIE, LLC                     )
                                                     )
                                                     )
Defendants.                                          )


                        DEFENDANTS' OPPOSITION TO
          PLAINTIFF'S MOTION FOR TEMPORARY RESTRAINING ORDER
                     AND PRELIMINARY INJUNCTION AND
         DEFENDANTS' MOTION FOR TEMPORARY RESTRAINING ORDER
                       AND PRELIMINARY INJUNCTION

        Defendants Benjamin Holmes (hereinafter "Holmes") and Fermentation Arts Brasserie,

LLC (hereinafter "FAB"), collectively the "Defendants", hereby oppose PlaintiffTBD Brewing

LLC's Motion for Temporary Restraining Order and Preliminary Injunction on the grounds

stated herein, and request this Honorable Court to deny said motion.

        In addition, Defendants hereby move the Honorable Court to issue a Temporary

Restraining Order and Preliminary Injunction against Plaintiff to order Plaintiff to:



     A. Forward to Defendant Holmes his personal emails which are archived in Plaintiffs email

        system; and




                                                                                             1
    Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 2 of 71




B. Forward to Defendant Holmes archives of his past communications and personal

   documents and records with an exported Google Drive archive of files owned by

   Defendant Holmes on Google Apps, and Gmail ".mbox" backup, which are in possession

   of Plaintiff.

Please see the Affidavit of Benjamin Holmes in Support of Defendants' Opposition to

PlaintiffTBD Brewing LLC's Motion for Temporary Restraining Order and Preliminary

Injunction and Defendants' Motion for Temporary Restraining Order and Preliminary

Injunction against Plaintiff which was filed herewith.



Defendants hereby state as follows:



                                         HISTORY

1. Defendant Holmes, Daniel Rassi ("Rassi") and Ronn Friedlander ("Friedlander") co-

   founded, and were the managers of, Plaintiff as a brewery business in 2013, which makes

   the Aeronaut brand of beers. See Certificate of Organization and Amended Certificate of

   Organization, copies of which are collectively filed herewith as Exhibit A.

2. The Third Amendment to Limited Liability Company Operating Agreement effective

   June 6, 2016, along with the Amended and Restated Limited Liability Company

   Operating Agreement effective October 27, 2015, redacted copies of which are filed

   herewith as Exhibit B and constitute the current version of the Operating Agreement of

   the Company, upon Defendants' information and belief.

3. Defendant Holmes, Rassi and Friedlander had run Plaintiff as the managers, with

   Defendant Holmes as President and CEO. Family and friends of the managers make up



                                                                                            2
    Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 3 of 71




   some of the members of Plaintiff; and, with the managers, make up most of the

   percentage interest in Plaintiff. The managers had run Plaintiff.

4. For about the past two years, it is Defendant Holmes' belief that Rassi and Friedlander

   have been attempting to force Defendant Holmes out of Plaintiff as a manager.

5. Defendant Holmes alleged that Rassi and Friedlander wronged Defendant Holmes by

   actions involving breach of contract, defamation, improper release of Defendants

   Holmes' confidential personal information, and attempting to freeze out Defendant

   Holmes from Plaintiff.

6. On April 23, 2018, Defendant Holmes, Rassi and Friedlander agreed that Defendant

   Holmes, Rassi and Friedlander would enter into mediation.

7. A mediation session was held on May 3, 2018 between Defendant Holmes, Rassi and

   Friedlander, with their counsel.

8. Defendant Holmes went on leave from Plaintiff.

9. In December 2019, Defendant Holmes and Plaintiff entered into a Buy Out Agreement

   which stated, in part, that Defendant Holmes would resign as a manger of Plaintiff as of

   January 1, 2020, and that a portion of his membership interest in Plaintiff would be

   purchased.

10. On December 23, 2019, shortly after the Buy Out Agreement and right before Christmas,

   Plaintiffs counsel sent a cease and desist letter to Defendant Holmes regarding some of

   the matters in Plaintiffs Complaint. Plaintiff demanded compliance by December 26,

   2019, the day after Christmas, including that Defendant Holmes close down Defendant

   FAB. See Letter from Sofia S. Lingos, Esq. dated December 23, 2019, a copy of which

   is attached hereto as Exhibit C.


                                                                                              3
    Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 4 of 71




11. On December 26, 2019, Defendant Holmes' attorney sent a letter in response, pointing

   out that Plaintiffs Operating Agreement permits Defendant Holmes to operate a

   competing business such as Defendant FAB, specifically section 6.10, which reads:

          6.10 Other Activities. Members, Managers and any Affiliates of

          any of them, may engage in and possess interests in other business

          ventures and investment opportunities of every kind and

          description, independently or with others, including serving as

          directors, officers, stockholders, managers, members and general

          or limited partners of corporations, partnerships or other limited

          liability companies with purposes similar to those of the LLC.

          Neither the LLC nor any other Member or Manager shall have any

          rights in or to such ventures or opportunities or the income or

          profits therefrom

   See Exhibit B; see also Letter from Adam Dash, Esq. dated December 26, 2019, a copy

   of which is attached hereto as Exhibit D.

12. In said December 26, 2019 letter from Defendant Holmes' attorney, Defendant Holmes

   agreed to Plaintiffs main requests stated in the December 23, 2019 letter about returning

   his key, returning his cell phone, fixing the incorrect UPC symbols inadvertently placed

   on Defendant FAB' s beer cans, and destroying any confidential material belonging to

   Plaintiff which was in his possession. See Exhibits C and D.

13. On December 31, 2019, Plaintiffs counsel sent another letter raising many of the same

   issues and adding new ones about artwork and a tax levy. See Letter from Sofia S.

   Lingos, Esq dated December 31, 2019, a copy of which is attached hereto as Exhibit E.


                                                                                               4
    Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 5 of 71




14. On January 2, 2020, two checks which were due under the Buy Out Agreement to be paid

   to Defendant Holmes were found slipped under the door of Defendant Holmes' attorney's

   office. Also on January 2, 2020, Defendant Holmes' attorney wrote a reply letter stating

   that the checks had been received, again stating that Defendant Holmes would be

   complying with most of Plaintiffs requests, and asking that Defendant Holmes be given

   copies of personal which are archived in Plaintiffs email system, and asking for archives

   of his past communications and personal documents and records with an exported Google

   Drive archive of files owned by Defendant Holmes on Google Apps, and Gmail ".mbox"

   backup, which are in possession of Plaintiff. Defendant Holmes also asked for

   documentation regarding the tax levy and artwork issues so that he could resolve them.

   See Letter from Adam Dash, Esq. dated January 2, 2020, a copy of which is attached

   hereto as Exhibit F.

15. Plaintiff did not reply to said January 2, 2020 letter, so Defendant Holmes' attorney

   called and left a voicemail for Plaintiffs attorney on January 14, 2020 asking why

   Plaintiff had not replied.

16. On January 15, 2020, Plaintiffs successor counsel called Defendant Holmes's counsel to

   say that Plaintiff had filed suit.



                                        ARGUMENT



17. Plaintiff now seeks a temporary restraining order and preliminary injunction essentially

   seeking Defendants to do things that the Defendants have either already done or were in




                                                                                               5
    Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 6 of 71




   the process of doing. As the matter was being resolved through counsel, there was no

   need to file suit and cause Defendants to spend money defending this matter.

18. This has been an about two year long dispute between the founders of Plaintiff. As such,

   there is no emergency which would necessitate injunctive relief. It is only now that

   Defendant Holmes signed the Buy Out Agreement in December 2019 did Plaintiff start to

   raise issues with Defendant FAB.

19. There is no prohibition on Defendant Holmes from operating Defendant FAB, nor is

   there a non compete restriction on Defendant Holmes. In fact, Plaintiffs Operating

   Agreement grants explicit permission for Defendant Holmes to create and operate

   Defendant FAB. See Exhibit B.

20. Defendants have not used Plaintiffs recipes. Defendant Holmes accessed Plaintiffs

   recipe database fairly regularly during his time working at Plaintiff to check on

   ingredients for recipes for label purposes, etc. Defendant Holmes did not copy Plaintiffs

   recipes to create Defendant FAB' s beers, which were developed in whole part

   independent of Plaintiffs recipes. Three FAB recipes have been brewed so far. West

   Coast IP As called "Balloon Factory", and "Squid Pro Quo" were originally based off of a

   base recipe, with permission, called "Embarrassment of Riches" from the Dorchester

   Brewing Co. Plaintiff has no recipes in its catalog which are identified as "West Coast

   IP As", nor to the best of Defendants' knowledge is the traditional West Coast "Chico"

   yeast used in any of Plaintiffs pale ales.

21. Defendant FAB's cans say "West Coast Style", and the choice to move in a completely

   new direction was deliberate, with the objective of differentiating Defendant FAB from

   Plaintiff.


                                                                                               6
     Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 7 of 71




22. Defendant FAB 's third recipe, called "Pilsner For Peace", was originally based off of the

   Dorchester Brewing Co. 's Pilsner design, as adapted by Defendant Holmes and used with

   perm1ss10n.

23. At no time was any recipe information originating from Plaintiff transferred to the

   collaborators at Dorchester Brewing Co., or used in recipe design for Defendant FAB

   beers in any way.

24. In the letters from Plaintiffs counsel over the past few weeks, no mention was made of

   taking Plaintiffs recipes. See Exhibit C and E. Defendants were unaware that Plaintiff

   had such concern, which Plaintiff only raised for the first time in this action yesterday.

25. Defendants are willing to change the design of Defendant FAB' s cans, if Plaintiff has an

   issue with them. Defendants do not agree that said labels are a violation of Plaintiff

   property, but Defendants are willing to resolve this issue. As such, there is no need for an

    injunction.

26. Defendants has requested to return of the cell phone, relabeled the UPC codes on cans to

   the extent possible, and destroyed confidential information of Plaintiff in Defendants'

   possession, so there is no need for an injunction in that regard, either.

27. Defendant Holmes has not used Plaintiffs event statistics, mailing list or information

    assets in any way in the formation or operation of Defendant FAB. As part of Defendant

   Holmes' role with Plaintiff, he has frequently, over the past six years, accessed this data

    in bulk for various reasons, related to analysis and statistics, for reporting purposes to

   track the success of Plaintiff, including various metrics related to repeat customer rate,

    engagement and retention. In point of fact, Defendant Holmes had been informed by




                                                                                                 7
    Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 8 of 71




   Rassi and Friedlander that Defendant Holmes would be allowed to download backups of

   Plaintiffs data in lieu of keeping a corporate "Google Apps" IT account.

28. Regarding the wrong UPC codes being used on Defendant FAB beers, it should be noted

   that mistakes like this are fairly common. In fact, Plaintiff accidentally used a Down the

   Road Brewing Company UPC code on one of Plaintiffs beers, and allowed that product

   to remain on the shelves without a recall. Conversely, Defendant FAB has taken actions

   to correct the erroneous inclusion of a Plaintiff UPC code on a Defendant FAB can label

   by relabeling all cans on the market and in distribution channels that Defendants could

   locate. Some cans in transit could have escaped Defendants' attempts to correct the

   issue, and Defendants are willing to do so if those cans are pointed out to Defendants, as

   requested by Defendants in the recent letters See Photograph of label with corrected

   UPC codes, attached hereto as Exhibit G, and see also Exhibits D and F. Rather than

   point out the cans that need correction, Plaintiff filed suit.

29. Neither Defendant has intentionally or otherwise caused harm to Plaintiff in any way,

   shape or form, nor to the best of Defendants' knowledge have any of their actions caused

   any unintentional financial harm or damage to the reputation of Plaintiff. Defendants

   have expediently corrected every small issue which has been brought up by Plaintiff and

   have been receptive to all further suggestions on a continuing basis. See Exhibits D and

   F.

30. Defendant Holmes used his email and document accounts at Plaintiff for certain personal

   matters. Plaintiff has locked Defendant Holmes out of the system, so that he cannot

   access said personal emails and documents. Defendant Holmes asked for said emails and

   documents in the recent letters, but Plaintiff has failed to provide them, which is a


                                                                                                8
        Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 9 of 71




       hardship to Defendant Holmes. See Exhibits D and F. Being personal documents,

       providing them to Defendant Holmes creates no harm to Plaintiff, but creates much harm

       to Defendant Holmes



                                        CONCLUSION



       Plaintiff is seeking injunctive relief to have the Court order Defendants to do things that

they have either already done or are now doing. This is part of the two years long dispute

between Rassi and Friedlander and Defendant Holmes. There is no harm to Plaintiff, there is no

emergency to act now, and there is no dispute because Defendants are not trying to harm

Plaintiff in any way.



       Defendants do ask that an injunction be issued against Plaintiff so that Defendant Holmes

can have his personal emails and documents returned to him which are in Plaintiffs system, as

Defendant Holmes has been locked out of said system.




                                                     Respectfully submitted by
                                                     Defendants' attorney,



                                                     Adam Dash, Esq. BBO#557239
                                                     Adam Dash & Associates
                                                     48 Grove Street, Suite 304
                                                     Somerville, MA 02144
                                                     (617) 625-7373
                                                     dash@adamdashlaw.com


                                                                                                     9
       Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 10 of 71




                                CERTIFICATE OF SERVICE

       I, Adam Dash, attorney for Defendants Benjamin Holmes and Fermentation Arts
Brasserie, LLC, hereby certify that the above document was served on Plaintiffs counsel by
hand and via email on this January 16, 2020.




                                                   Adam Dash, Esq. BBO#557239
                                                   Adam Dash & Associates
                                                   48 Grove Street, Suite 304
                                                   Somerville, MA 02144
                                                   (617) 625-7373
                                                   dash@adamdashlaw.com




                                                                                             10
                 Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 11 of 71

                 MA SOC Filing Number: 201315471530                                      Date: 1/17/2013 7:16:00 AM




                                              The Commonwealth of Massachusetts                                                 Minimum Fee: $500.00
                                                    William Francis Galvin
                                              Secretary o f the Commonwealth, Corporations Division
                                                          One Ashburton Place, 17th floor
                                                              Boston, M A 02108-1512
                                                             Telephone: (617) 727-9640



                                                                                                                                                                                               Ii
     Federal Employer Identification Number: 001097643 (must be 9 digits)                                                                                                                      :il
111------------------------------------------i,11                                                                                                                                              ,]j
     1. The exact name of the limited liability company is: T B D B R E W I N G L L C                                                                                                          ii
ltl--------------------------------------11!                                                                                                                                                   i(

     2a. Location of its principal office:                                                                                                                                                     'i!
                                                                                                                                                                                               Ji
     No. and Street:           311 MASSACHUSETTS A V E .
                                                                                                                                                                                               Ji
     City or Town:             ARLINGTON       State: M A                                        Zip: 02474              Couno.y: U S A                                                        10
1,1------------------------------------------tj!
     2b. Street address of the office in the Commonwealth at which the records will be maintained:                                                                                             11
                                                                                                                                                                                               :11
                                                                                                                                                                                               11
                                                                                                                                                                                                Ji,
     No. and Street:                     311 MASSACHUSETTS A V E .                                                                                                                              11
     City or Town:                                       State: M A                              Zip: 02474              Couno.y: U S A                                                        I!
                                         ARLINGTON
1i1-------------------------------------------1':j';
                                                                                                                                                                                               J!
 !   3. The general character of business, and if the limited liability company is organized to render professional                                                                            li
     service, the service to be rendered:                                                                                                                                                      li
     F O O D A N D B E V E R A G E M A N U F A C T U R I N G - BEER: P R I M A R I L Y GRAIN, HOPS A N D Y E A S T
                                                                                                                                                                                               i
m-------------------------------------------11!;
i
                                                                                                                                                                                               Ii
     4. The latest date of dissolution, if specified:                                                                                                                                          .Ii(
  1-------------------------------------------10
     5. Name and address              of the Resident Agent:
     Name:                            U N I T E D STATES C O R P O R A T I O N A G E N T S , I N C .                                                                                           ::
     No. and Street:                  IOI BILLERICA AVE., BLDG. 5, SUITE 204                                                                                                                    :;
     City or Town:                    N O R T H BILLERICA               State: M A           Zip: 01862                      Couno.y: U S A                                                    ii
1ii------------------------------------------1jj
     I, UNITED STATES CORPORATION AGENTS, INC. resident agent of the above limited liability company,                                                                                          II,!\'
     consent to my appointment as the resident agent of the above limited liability company pursuant to G. L.                                                                                  II
                                                                                                                                                                                               !I
     Chapter 156C Section 12.
m------------------------------------------1,,                                                                                                                                                 j/
                                                                                                                                                                                               J!
     6. The name and business address of each manager, if any:                                                                                                                                 ,1

                                                                                                                                                                                               J1
                                          I ·
                                                                                                                                                                                               l1
                                                                                                                             H••,,.,.,.·-••"''"_ _ _ , , . , , . , u ~ " • ' • - • = •   ••:

                        Title                           Individual Name                                     Address (no PO Box)                                                           i j)
                                          l                                                                                                                                                  ,I
     __________                          J . .. -..    First, Mi - e, Last,_ x ""- "'-'"rn'          Address, City or Town, State, Zip Code
                                                                                                                                                                                          i ii
                                                                                                      ,------ ·"· ···-       ... ,,.....-.,.,. ....,w,- ------·""•-·-·"·- ---· • lr'I
                                                                                                                                                                                               ,i

llil-----------------------------11                                                                                                                                                              !

     7. The name and business address of the person(s) in addition to the manager(s), authorized to execute       1!
                                                                                                                  ii
     documents to be filed with the Corporations Division, and at least one person shall be named if there are no
     managers.                                                                                                    h
                                                                                                                                                                                               i!
                                                                                                                                                                                                Ii
                                                                                                                                                                                               h11
                        Title                           Individual Name                                     Address      (no PO Box)                                                           !i
                                                              Middle, Last, Suffix                   Address,     o r T o w n , State,                Code
               SOC SIGNATORY                              VINCENT TURSI                                    311 MASSACHUSETTS AVE.
                                                                                                         ARLINGTON, MA 02474 USA
            Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 12 of 71




                                                                                                                                                                                                      '[
                                                                                                " t-·,-----
                                                                                                 ;
          S O C SIGNAT O R Y                                 BENJAMIN H O L M E S                �              311 MASSACHUSETTS AVE.
                                                                                                 I            ARLINGTON, MA 02474 USA
   ·--·;;-o-c_s_1G_N_A_T_o_RY-~·-"-'l-----                      □A N i E L- R_ _ _ 1_ _ _ _ _                          - _ _ _ ' -- _ _ _ _ _ _ _ _ _ •.-
                                                                                                                     3 11 M                       c H u s ETT S V E
   ---       ,.= - · _ , _ . , _ .....,._,, , , .. ,   · -·--,--.---------~·-1
                                                                         Ass
                                                                               .""                   ___     A R L I N G T AOsNs AM A 0 2 4 7 4 U A
                                                                                                           ;;, ;;, ;;: ;;, ;; ,; c ..: ; ;,: :,,;;, ;;, .,;;;:; ;;, . .;..; :.; ;; - -   -   - ,. ,j.,1,



  8. The name and business address of the person(s) authorized to execute, acknowledge, deliver and record
  any recordable instrument purporting to affect an interest in real property:




   9. Additional matters:

  SIGNED UNDER THE PENALTIES OF PERJURY, this 17 Day of Jannary, 2013,
, LEGALZOOM.COM, INC., A CALIFORNIA CORPORATION, IMELDA VASQUEZ, ASSISTANT
  SECRETARY
                 (The certificate must be signed by the person forming the LLC.)




      © 2001 - 2013 Commonwealth of Massachusetts
I''., AH Rights Reserved
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 13 of 71
                          Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 14 of 71

                           MA SOC Filing Number: 201332852930                                     Date: 4/5/2013 12:18:00 PM




                                                      The Commonwealth of Massachusetts                                                            Minimum Fee: $100.00
                                                            William Francis Galvin
                                                      Secretary o f the Commonwealth, Corporations Division
                                                                 One Ashburton Place, 17th floor
                                                                      Boston, M A 02108-1512
                                                                     Telephone: (617) 727-9640




          Fe de ral Employer Id e ntification Number: 001097643 (must be 9 digits)                                                                                           .·,j:/
                                                                                                                                                                                '
111------------------------------------------1,(f
                                                                                                                                                                             Ii
          The date of filing of the original c e rtif icate of organization:                                 1/17/2013                                                       ii
    il------------------------------------------1;;
                                                                                                                                                                              '
                                                                                                                                                                                 ,
          1.a. Exact name of the limited liability company: T B D B R E W I N G L L C                                                                                         Ii'
                                                                                                                                                                              d
    •1------------------------------------------111
                                                                                                                                                                              if
          1.b. The exact name of th e limited liability company as amended, is: T B D B R E W I N G L L C                                                                    j
                                                                                                                                                                             \!
itl--------------------------------------------111
                                                                                                                                                                             ,;
          2a. Location of its principal office:                                                                                                                              :;tLi
          No. and Street:           25 SPENCER A V E
                                                                                                                                                                             ii:.:,\1.·
  ':.
          CityorTown:               SOMERVILLE                                        State:MA                     Zip: 02144                 Country:USA
I'.
                                                                                                                                                                             ii
                                                                                                                                                                             "
I11.1 - - - - - - - 111
          3. As amended, the ge neral character of business, and if the limite d liability company is organized to render
1,
          professional service, the service to be rendered:                                                               iI


i
                                                                                                                          ·p
                                                                                                                                                                             ,,
'1 ;·•.   4. The latest date of dissolution, if specified:


                a:
                          e   and address
                                            :   ;;
                                                          s             e
                                                                               R PORA T I O
                                                                                       N AGENTS, INC.
                                                                                                                                                                             l
          No. and Street:                   I O I B I L L E R I C A A V E . , BLDG. 5, SUITE 204                                                                             ··:i:,.I,i,·•
          City or Town:                     N O R T H BILLERICA                     State: M A   Zip: 01862                                      Country: U S A
                                                                                                                                                                             ii
 ..- - - - - - - - - - - - - - - - - - - - - 1 1 1
!i 6. The name and business address of each manager, if any:                                                                                                                 lt,r
                                                                                                                                                                              :i
Ir                                                                                                                                                          ....... .,....


Ir
1!                              Title                             Individual Name                                                           (no PO Box)                      i)
                                                                                                                                Address
                                                                 First, Middle, Last, Suffix                  .,         Address. City or Town, State,�ip.c.od�              i\
lll------------------------------------------1\I
li 7. Th e nam e anif business address of the p e rson(s) in addition to the manager(s), authorized to e xecute
11 documents to be fil e d with the Corporations Division, and at least one person shall be named if there are no
                                                                                                                                                                             !!!i
jl managers.
,!

    ir
          c--·--···-·-•-"''•·- ..... " ... ,l........... -·····. ,........... .................
    11
          {
                                Titl e                            Individual Name                                                Address      (no PO Box)
                                                                 First, Middle, Last, Suffix
                          SOC SIGNATORY                                                                                                25 SPENCER AVE
                                                                                                                            SOMERVILLE, M A 02144 USA
                                                                              .,
                         ___                      ,., _ _ _ _


                                                m!•
                                                                  BENjAMIN HOLMES - •                                             25 SPENCER AVE
111---SO_C_S_I_GN_A_T_O_RY
                                                                                                                            SOMERVILLE, MA 02144 USA
                                                                                           •• -�-•�,
                          SOCSIGNATORY _.
                                                                                                       ~ w




                                                                                                                   --- ·-------··
f         l!i                                                        DANIELRASSi-'""""                                                 25 SPENCER AVE


I
                                                                                                                             SOMERVILLE, MA 02144 USA
                                                 .l        --··-·-·-·--·--·---·-·-·•··--··--·-·-                             ..................................
                            Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 15 of 71




8. The name and business address of the person(s) authorized to execute, acknowledge, deliver and record


r--""'"
any recordable instrument purporting to affect an interest in real property:

                                        Title              71' .,.,.,.,..,.;;;dMdualN ;;;;-                           ,..·   1 ··, . , . , . A d d r                      (n;P        :;···-·                       , ..     I
                                                             I
,..                 ,._ _ _ _ _                     .,.�,_.,,._,_,..           First, Middle, Last, S u f f i x _ , , �   ,.,� �, .,,.,,,�"--· Address, City or Town, State, _Zip Code_                      �-""�"�·�·- �
                        REAL PROPERTY                                           BENJAMIN HOLMES                                                               25                    AVE                                      I




                                                           l-··                                                           -l·· ,_
                                                                                                                                                           SPENCER
                                                                                                                                                              MA 02144 USA




                                                                                                                                                                                                                       ,.i
                                                                       .
                                                                                                                              f'·                 SOMERVILLE,
                                                                                                                                                    ,                                                   "'""""'•"·M•• '<»:
                                                                                                                                                                                                                             \
1   -   -   -   -   -   -   -   -   -   •   l   ,                          •          •                           . -~~•=•MnS::=v.,.,CS,q,,,»•-rn.-              -




I-- ::::                                                                       RO::::,�:::�ER
                                                                                                                                                  SOME
                                                                                                                                                         RV

                                                                                                                                                              :
                                                                                                                                                                   L

                                                                                                                                                                       : �: � : : : : : �
                                                                                                                                                                                            SA

                                                                                                                                                                                                                 ...

[                                                    , _.,J •--                                                               ;1"' "- -.,- S �        M ERV I
                                                                                                                                                                  LLE,"M;4: 0 _2 144Y       S
                                                                                                                                                                                                � w ,-, ,.•�"""' '"��--, -J



9. Additional matters:

10. State the amendments to the certificate:
LOCATION OF THE PRINCIPAL OFFICE SHALL BE: 25 SPENCER AVE., SOMERVILLE, MA 02144
PLEASE REMOVE: VINCENT TURSI, 311 MASSACHUSETTS AVE., ARLINGTON, MA 02474 THE
ADDRESS OF BENJAMIN HOLMES AND DANIEL RASSI SHALL BE: 25 SPENCER AVE.,
SOMERVILLE, MA 02144 PLEASE ADD THE FOLLOWING PERSON: RONN FRIEDLANDER, 25
SPENCER AVE., SOMERVILLE, MA 02144

11. The amendment certificate shall be effective when filed unless a later effective date is specified:

SIGNED UNDER THE PENALTIES OF PERJURY, this 5 Day of April, 2013,
DANIEL RASSI , Signature of Authorized Signatory.



    © 2001 �2013 Commonwealth of Massachusetts
    All Rights Reserved
  Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 16 of 71

MA SOC Filing Number: 201332852930               Date: 4/5/2013 12:18:00 PM




              TIIB COMMONWEALTH OF MASSACHUSETTS


 I hereby certify that, upon examination of this document, duly submitted to me, it appears

 that the provisions of the General Laws relative to corporations have been complied with,

  and I hereby approve said articles; and the filing fee having been paid, said articles are

                          deemed to have been filed with me on:

                                 April 05, 201312:18 PM




                              WILLIAM FRANCIS GAL VIN

                              Secretary o f the Commonwealth
         Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 17 of 71




              AMENDED AND RESTATED LIMITED LIABILITY COMPANY
                          OPERATING AGREEMENT
                                      TBD BREWING LLC
THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING
AGREEMENT of TBD Brewing LLC (the "LLC"), is entered into and shall be effective as of
October 27, 2015, by and among the persons identified as Members on Schedule A (each such
person being individually referred to as a "Member" and all such persons being referred to
collectively as the "Members"), and each of the persons identified as Managers on Schedule A,
hereto (each such person being individually referred to as a "Manager" and all such persons
being referred to collectively as the "Managers").
WHEREAS, pursuant to the Agreement, dated as of September 27, 2013 (the "Existing
Operating Agreement"), among the persons identified as Original Members and Original
Managers on Schedule B (collectively, the "Original Members"), the Company was originally
formed under the Massachusetts Limited Liability Company Act (the "Act") by the filing on
January 17, 20 I 3 of a Certificate of Organization (the "Certificate") in the office of the Secretary
of State of the Commonwealth of Massachusetts; and
WHEREAS, the Managers and the Members wish to set out fully their respective rights,
obligations and duties with respect to the LLC and its business, management and operations; and
WHEREAS, the Original Members desire to admit Additional Members upon the terms and
conditions set forth herein;
NOW, THEREFORE, in consideration of the mutual agreements contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged,
the parties hereto hereby agree that the Existing Operating Agreement is hereby amended and
restated in its entirety as follows:
                                            ARTICLE I
                                            Definitions
The following capitalized terms used in this Agreement shall have the respective meanings
ascribed to them below.
 "Act" means the Massachusetts Limited Liability Company Act, in effect at the time of the
initial filing of the Certificate with the office of the Secretary of State of the Commonwealth of
Massachusetts, and as thereafter amended from time to time.
"Additional Members" means those persons admitted as Members of the LLC upon execution of
this Agreement and are now reflected on Schedule A with the exception of those Members also
included on Schedule B.
"Acijusted Capital Account" means, for each Member, such Member's Ca p ital Account balance
increased by such Member's share of "minimum gain" and of "partner nonrecourse debt
minimum gain" (as determined pursuant to Treasury Regulation Sections 1.704-2(g) and 1.704-
2(i)(5), respectively).


                                                                                         Pagel o/40
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 18 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 19 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 20 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 21 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 22 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 23 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 24 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 25 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 26 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 27 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 28 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 29 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 30 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 31 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 32 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 33 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 34 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 35 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 36 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 37 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 38 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 39 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 40 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 41 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 42 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 43 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 44 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 45 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 46 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 47 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 48 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 49 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 50 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 51 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 52 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 53 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 54 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 55 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 56 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 57 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 58 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 59 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 60 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 61 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 62 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 63 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 64 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 65 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 66 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 67 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 68 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 69 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 70 of 71
Case 1:20-cv-10072-WGY Document 12 Filed 01/16/20 Page 71 of 71
